Motion referred to a court consisting of Lewis, P. J., Cars-well, Johnston, Adel and Nolan, JJ. Present — Carswell, Adel, Nolan and Sneed, JJ.; Hagarty, Acting P. J., not voting. Motion for further reargument granted, and on reargument the application for admission to the Bar and for other relief is denied. Motion for leave to appeal to the Court of Appeals denied. Lewis, P. J., Carswell, Johnston and Adel, JJ., concur; Nolan, J., dissents as to denial of the application for admission to the Bar and votes to grant such application.